         Case 1:16-cv-12572-RGS Document 54 Filed 05/31/19 Page 1 of 2



                          THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA, EX        §
REL. AILEEN CARTIER;                §                    Civil Action No. 16-cv-12572-RGS
THE COMMONWEALTH OF                 §
MASSACHUSETTS, EX REL. AILEEN       §
CARTIER; AND THE STATE OF           §
RHODE ISLAND, EX. REL. AILEEN       §
CARTIER,                            §
                                    §
Plaintiff-Relator,                  §
                                    §
v.                                  §
                                    §
CAREWELL URGENT CARE CENTERS §
OF MA, P.C.; CAREWELL URGENT        §
CARE OF RHODE ISLAND, P.C.          §
(hereinafter referred to as         §
“CAREWELL”); and URGENT CARE        §
CENTERS OF NEW ENGLAND, INC.        §
(hereinafter referred to as “URGENT §
CARE CENTERS OF NEW ENGLAND”), §
                                    §
Defendants.                         §



 NOTICE OF SETTLEMENT OF RETALIATION CLAIMS UNDER COUNTS III AND
   VI AND REQUEST FOR 30 DAY ORDER OF SETTLEMENT AND DISMISSAL

       The parties hereto state that the last claims pending in this action under Count III

(retaliation pursuant to 31 U.S.C. § 3730(h)) and Count VI (retaliation pursuant to M.G.L. C. 12,

§ 5J) of the Second Amended Complaint have been settled. The terms of the settlement have

been agreed to by the parties and Counsel are preparing a settlement agreement and notice of

dismissal. The parties hereby request that the Court enter a 30-day Order of Settlement and

Dismissal of the case.
           Case 1:16-cv-12572-RGS Document 54 Filed 05/31/19 Page 2 of 2



Dated: May 31, 2019                                 Respectfully submitted,


                                                    Counsel for Relator


                                                    /s/ Jeffrey A. Newman__________
                                                    Jeffrey A. Newman, Esq.
                                                    Massachusetts BBO # 370450
                                                    Jeffrey Newman Law
                                                    One Story Terrace
                                                    Marblehead, Ma. 01945
                                                    Tel: 617-823-3217
                                                    Fax: 781-639-8688
                                                    Jeffrey@jeffreynewmanlaw.com



                                                    Counsel for Defendants

                                                    /s/ Eoin P. Beirne __________
                                                    Eóin P. Beirne (BBO # 660885)
                                                    Mintz, Levin, Cohn, Ferris,
                                                         Glovsky and Popeo, P.C.
                                                    One Financial Center
                                                    Boston, MA 02111
                                                    (617) 348-1707
                                                    ebeirne@mintz.com



                                 CERTIFICATE OF SERVICE
       I hereby certify that the within document has been electronically filed with the Court on
      st
this 31 day of May, 2019, and that it is available for viewing and downloading from the ECF
system.




                                                    /s/ Jeffrey A. Newman________
                                                    Jeffrey A. Newman
